DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the last Office Action mailed on 04/10/2014, Applicant has amended claims 1, 2, 4, 5, 9, 11-15, 17, 18, and 22-26, and added new claims 27-30. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Applicant’s arguments filed 05/17/2021, with respect to claims 1-26 have been fully considered and are persuasive.  The 35 USC § 103 rejection has been withdrawn. Thus, claims 1-30 are currently pending in the subject application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2 and 29 are amended to correct a typographical error. This listing of claims 2 and 29 will replace all prior versions, and listings, of claims 2 and 29 in the application.
2. (Currently amended) The motor controller of claim 1, wherein: the first switch controller is configured to operate in a normal running state and a fail-safe state, and control the switching state of the first switch based on the Page 2 of 21Attorney Docket No.: INF-2019P5528 1USmeasured motor speed of the PMSM and based on whether the first switch controller is operating in the normal running state or the fail-safe state.
29. (Currently amended) A motor controller configured to drive a permanent magnet synchronous motor (PMSM) with sensorless Field Oriented Control (FOC), the motor controller comprising:
a power constant controller configured to receive a target power of the PMSM and generate a first target speed based on the target power;
a first signal generator configured to generate a second target speed;
a speed constant controller switchably coupled to the power constant controller and the first signal generator, wherein the speed constant controller is configured to switchably receive the first target speed and the second target speed, and regulate a motor speed of the PMSM based on the received first target speed or the received second target speed;
a first switch having a first switch state and a second switch state, the first switch configured to switchably couple the speed constant controller to the power constant controller to receive the first target speed in the first switch state or to the first signal generator to receive the second target speed in the second switch state;
and a first switch controller configured to control a switching state of the first switch based on the motor speed of the PMSM, wherein the first switch controller is configured to operate in a normal running state and a fail-safe state, wherein the fail-safe state includes a speed increasing state and a speed decreasing state, wherein the first switch controller is configured to, while in the normal running state, monitor the motor speed by comparing the motor speed to a first motor speed threshold and trigger the fail-safe state on a condition that the motor speed is equal to or greater than the first motor speed threshold, wherein the first motor speed threshold is greater than the first target speed, wherein the first switch is maintained in the first switch state while the first switch controller is in the normal running state, and
wherein the first switch controller is configured to, in response to triggering the fail-safe state, trigger the speed decreasing state by setting the first switch into the second switch state thereby causing the motor speed to decrease from the first motor speed threshold towards the second target speed, wherein the second target speed is less than the first target speed.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-30 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-30 filed on 11/27/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claims of speed constant controller switchably coupled to the power constant controller and the first signal generator by a first switch such that the speed constant controller is either coupled to the power constant controller or to the first signal generator, wherein the speed constant controller is configured to switchably receive the first target speed and the second target speed, and regulate a motor speed of the PMSM based on the received first target speed or the 
The closet references to the present invention are believed to be as follows: Zhang et al. (US 10066631 B2). Zhang discloses a control logic for a constant airflow control method using sensorless vector control for direct-power controlling a PM motor system. The input power may be calculated using vector control. The power may be used as the power control after being filtered. A flux observer may be used to estimate the rotor speed and position. Based on the matching of the external input airflow command and power/speed data, the corresponding target motor input power value may be determined and compared to the motor real-time output power, and the power difference. The power of the motor may be adjusted until it approximately equals to the target power. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846